 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   LISA E. JENNIS
     DAVID A. PIMSNER
 4   Assistant U.S. Attorney
     Arizona State Bar No. 007480
 5   Two Renaissance Square
     40 N. Central Ave., Suite 1200
 6   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 7   Email: lisa.jennis@usdoj.gov
     Email: david.pimsner@usdoj.gov
 8   Attorneys for Plaintiff
 9                       IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11
     United States of America,                          CR-20-00634-PHX-DWL (MHM)
12
                           Plaintiff,
13                                                         JOINT STATUS REPORT
              vs.
14
     Jill Marie Jones,
15
                           Defendant.
16
17         The United States of America, by and through undersigned counsel, and Defendant,
18   Jill Marie Jones, through counsel Jami Johnson, respectfully submit the following Joint
19   Status Report.
20         The parties having conferred on this matter give the following joint status report:
21   The parties are unable to proceed to trial on February 2, 2021, because discovery is not
22   complete. While there has been initial disclosure provided to the defense, the disclosure
23   subject to the protective order (Doc. 42) has not been provided but the government advises
24   it will be disclosed by January 19, 2021. The government advises that any delay was related
25   to United States’ requirement to receive approval from the Federal Bureau of
26   Investigation’s Office of General Counsel to disclose certain information.
27
28
 1         In addition to the discovery to be provided on January 19, 2021, Ms. Jones has
 2   requested disclosure of the materials seized from her upon her arrest in July 2020. Ms.
 3   Jones requested disclosure of these and other materials October 15, 2020. The government
 4   intends to seek a separate protective order for these materials, which defendant intends to
 5   oppose.
 6         Respectfully submitted this 15th day of January, 2021.
 7
 8                                            MICHAEL BAILEY
                                              United States Attorney
 9                                            District of Arizona
10
                                              /s/ Lisa E. Jennis
11                                            LISA E. JENNIS
                                              DAVID A. PIMSNER
12
                                              Assistant U.S. Attorneys
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
 1                                      Certificate of Service

 2          I hereby certify that on this 15th day of January, 2021, I electronically transmitted
     the attached document to the Clerk's Office using the CM/ECF System for filing and
 3
     transmittal of a Notice of Electronic Filing to the CM/ECF registrant in this case:
 4
     Jami Johnson
 5
 6
     LEJ/th
 7   U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
